CARBAND, District Judge
(dissenting). If the court has the right and authority to try the issues between the parties de novo, the result reached by the majority of the court' may be justified. The record, however, was brought here by writ of error sued out by the plaintiffs below to review errors of law which occurred at the trial. Eighty-. four errors are assigned to the rulings of the trial court. I understand that on writ of error the court is limited to a review of these rulings, and that it will reverse or affirm as it finds prejudicial error or not in the making of the same. That the trial court erred in its charge to the jury is conceded in the majority opinion. " But it is therein held that the error was without prejudice, not in relation to the theory on which the case was actually tried, but in relation to a theory upon which a majority of the court thinks it ought to have been tried, Without the defendants in error having any power or authority to complain of any ruling of the trial court against them on this writ of error, the judgment in their favor is affirmed, for the reason that on the theory on which the case ought to have been tried the judgment is right.
The majority opinion says that the court is not attempting to review errors committed at the trial against defendants in error, but that as it appears as matter of law that the trial court erred in holding that the umpire and arbitration clause did not apply to the contract between the parties, and as it appears to the majority that the umpire and arbitration clause did apply, and as it also appears to the majority that' there was no competent evidence to impeach the award of the engineers of the Algoma Central Railway, therefore the judgment must be affirmed.
The trial in the court below was had on the theory that the arbitration and umpire clause did not apply. The majority of this court have tried the case here as if the arbitration and umpire clause did apply. In so doing, I believe the court has deprived the plaintiffs in error of a substantial right. This court will not allow litigants to try a case below on one theory, and when the case is brought here try it on another. Does not the decision of the court herein accomplish the same result? It is certainly true that the plaintiffs in error have never tried their case on the theory that the arbitration and umpire clause did apply, and yet the judgment against them is affirmed on that theory alone. On the theory on which the case was tried below, there was confessedly prejudicial error in the charg-e of the court, saying nothing about the other errors assigned.
*55I think the judgment below should be reversed and a new trial ordered, so that a fair opportunity may be given to the plaintiffs to present such case as they may have.